                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JAMES STALEY,                                    )
                                                 )
               Movant,                           )
                                                 )
        v.                                       )           No. 4:19-CV-2372 ERW
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                                MEMORANDUM AND ORDER

        This matter is before the Court on movant’s motion to vacate, set aside, or correct sentence

brought pursuant to 28 U.S.C. § 2255. The motion appears to be time-barred, and the Court will

order movant to show cause why the motion should not be summarily dismissed.

                                           Background

        On April 30, 2015, movant pled guilty to four counts of wire fraud in violation of 18 U.S.C.

§ 1343. On August 19, 2015, the Court sentenced movant to a total term of 84 months’

imprisonment and three years of supervised release. Movant did not appeal.

        On September 30, 2015, movant filed a pro se motion to rescind his guilty plea, asserting

that the Court lacked jurisdiction over him, challenging the constitutionality of various criminal

statutes and sentencing guidelines and asserting that his criminal rights were violated. In essence,

movant claimed to be a sovereign citizen. The Court denied movant’s motion on November 6,

2015.

        On March 27, 2017, movant filed a Motion for Sentence Reduction Pursuant to 18 U.S.C.

§ 3582 and Retroactive Amendment 791. The Court denied movant’s motion on May 2, 2017. See

Docket No. 135
                                            Discussion

        Rule 4(b) of the Rules Governing § 2255 Proceedings for the United States District Courts

provides that a district court may summarily dismiss a § 2255 motion if it plainly appears that the

movant is not entitled to relief.

        Under 28 U.S.C. § 2255:

        A 1-year period of limitation shall apply to a motion under this section. The
        limitation period shall run from the latest of--

                (1) the date on which the judgment of conviction becomes final;

                (2) the date on which the impediment to making a motion created by
                governmental action in violation of the Constitution or laws of the
                United States is removed, if the movant was prevented from making
                a motion by such governmental action;

                (3) the date on which the right asserted was initially recognized by
                the Supreme Court, if that right has been newly recognized by the
                Supreme Court and made retroactively applicable to cases on
                collateral review; or

                (4) the date on which the facts supporting the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

        A district court may consider, on its own initiative, whether a habeas action is barred by

the statute of limitations. Day v. McDonough, 547 U.S. 198, 210 (2006). However, before

dismissing a habeas action as time-barred, the court must provide notice to the movant. Id.

        A review of the instant motion indicates that it is time-barred under 28 U.S.C. § 2255(f)(1),

and is subject to summary dismissal. An unappealed criminal judgment becomes final for purposes

of calculating the time limit for filing a motion under § 2255 when the time for filing a direct

appeal expires. Moshier v. United States, 402 F.3d 116, 118 (2nd Cir. 2005). In this case, the

judgment became final fourteen days after the judgment was entered on August 19, 2015.          Fed.
R. App. Proc. 4(b)(1).   As a result, the one-year period of limitations under ' 2255 expired on

about September 2, 2015. The instant motion was signed by movant on August 16, 2019.

       Accordingly,

       IT IS HEREBY ORDERED that movant shall show cause, in writing and no later than

twenty-one (21) days from the date of this Order, why the instant § 2255 motion should not be

dismissed as time-barred.

       IT IS FURTHER ORDERED that if movant fails to comply with this Order, his § 2255

motion will be dismissed.

       Dated this 22nd day of August, 2019.




                                                E. RICHARD WEBBER
                                                UNITED STATES DISTRICT JUDGE




                                               3
